Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-10, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEEMAN; "DIGITAL IMAGE PROCESSING USING LOCAL SEGMENTATION"; Monash University Australia; 1 April 2002 in view of Lee; Yongchun et al.	US 6160913.

Regarding Claims 1, 19 and 20, Seeman discloses A data processing system configured to process a stream of data values (See Seeman p. 63, Section 4.1, lines 6-7 “A multilevel thresholding technique will be used to segment the local region encompassing each pixel..”), the data processing system comprising: 
a store configured to store group indication data which indicates one or more groups into which data values can be grouped (See Seeman Section 4.6, p. 87-88 “..classify the pixels from the window into two segments…”, “iterative method for choosing a binary threshold”, where groups are defined by threshold T iteratively thus T is stored; See also Section 4.7.1 Eq. 4.19 the estimated image noise variance obvious to be kept stored or stored again for further access at a further iteration);
and a processing module configured to process, in each of one or more iterations, a particular data value of the stream by operating on a particular subset of data values of the stream, by, in each of the one or more iterations (See Seemann Section 2.7 “..The union of the pixel being processed and its neighbouring pixels may be collectively referred to as a window, a mask, or the local region surrounding the pixel…” Section 3.3.2 “…divides an image into non-overlapping 4x4 blocks pixels..” Section 4.1, lines 6-7 “A multilevel thresholding technique will be used to segment the local region encompassing each pixel..” Section 4.6.1 Equation 4.17): 
retrieving, from the store, group indication data (See Seeman Section 4.6, p. 87-88 “..classify the pixels from the window into two segments…”, “iterative method for choosing a binary threshold”, where groups are defined by threshold T iteratively thus T is stored; See also Section 4.7.1 Eq. 4.19 the estimated image noise variance obvious to be kept stored or stored again for further access at a further iteration);
using the retrieved group indication data to define, for the particular 15subset of data values in the current iteration, a set of groups into which data values within the particular subset can be grouped (See Seeman p. 91-93, Section 4.7.1 Eq. 4.19 where image noise variance, number of pixels in each cluster are used to define the number of group in the model (one segment or two segments); See also Section 4.6 p. 87-89 Listing 4.1 “iterative method for choosing a binary threshold”, where groups are defined by threshold T, where T based on retrieved group indication data (previous T));
and processing the particular data value using one or more of the data values of the particular subset in dependence on a classification of the data values of the particular subset into the groups of the set of groups (See Seeman Section 4.1 lines 10-11 “..The resulting segmentation provides a local approximation to the underlying pixel values, which may be used to denoise the image.’’ Section 4.6, p. 87, lines 3-5, Pg 89 Section 4.6.1 Equation 4.17 determines pixel value).
Seemann does not explicitly disclose retrieving, from the store, group indication data for at least one group defined for a previous, different, subset of data values, wherein the particular subset of data values comprises data values from the previous subset of data values.
Lee teaches retrieving, from the store, group indication data for at least one group defined for a previous, different, subset of data values, wherein the particular subset of data values comprises data values from the previous subset of data values (See Lee Desc. Paragraphs 28 and 29,   FIGS. 9(A) and 9(B) show that a threshold value "Th" is set as criteria in grouping one-dimensional halftone pixels into a halftone line segment,,,further adjustment by comparing the x1 and x2 of the current halftone line with the bounding coordinates (x3 and x4) of the previous halftone line segment…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the group indication data of Seeman, to include the noted teachings of Lee, in order to produce a smooth border of halftone regions (Lee Desc. Paragraph 29)
Regarding Claim 3, The combination teaches wherein the processing module is configured to, in each of the one or more iterations, classify each of the data values within the particular subset of data values in the current iteration into one of the groups of the set of groups (See Seeman Section 4.6, p. 87-88 “..classify the pixels from the window into two segments…”, “iterative method for choosing a binary threshold”, where groups are defined by threshold T). 
Regarding Claim 4, The combination teaches wherein the processing module is configured to, in each of the one or more iterations, store, in the store, group542645-0424US02 (10578.US2) indication data for at least one group of the set of groups defined for the particular subset of data values in the current iteration (See Seeman Section 4.6, p. 87-88 “..classify the pixels from the window into two segments…”, “iterative method for choosing a binary threshold”, where groups are defined by threshold T iteratively thus T is stored; See also Section 4.7.1 Eq. 4.19 the estimated image noise variance obvious to be kept stored or stored again for further access at a further iteration).
Regarding Claim 5, The combination teaches wherein the processing module is configured to output the processed data values (See Seeman Section 4.6.1 Equation 4.17 determines pixel value; pg. 90 Figure 4.23 displaying output pixels Figure 4.26 displays output pixels).  
Regarding Claim 6, The combination teaches wherein each of the data values within the particular subset is classified into one of the groups of the set of groups based on the value of that data value (See Seeman p. 87, lines 6-9 pixels assigned in to cluster based on pixel value and threshold T).
Regarding Claim 7, The combination teaches wherein the group indication data for a group indicates a range of data values which are to be classified into the group (See Seeman p. 87, lines 6-9 pixels assigned in to cluster based on pixel value and threshold T, thus T indicates range i.e. values above T and values below T).
Regarding Claim 8, The combination teaches wherein the group indication data for a group comprises an indicative value within the range of data values which are to be classified into the group (See Seeman p. 87, lines 6-9, pixels assigned in to cluster based on pixel value and threshold T, thus T is indicative value; pg. 87 “..The representative values, u_1 and u_2, for each cluster are set equal to the average of the pixels within each cluster..”).
Regarding Claim 10, the combination teaches wherein the group indication data for a group comprises an indicative value within the range of data values which are to be classified into the group (See Seeman p. 87, lines 6-9 pixels assigned in to cluster based on pixel value and threshold T, thus T indicates range i.e. values above T and values below T) and wherein the group indication data that is stored 25for at least one group comprises, as the indicative value for a group, an average value of the data values which are classified as being part of that group (Seeman pg. 87 lines 9-10 “..The representative values, u_1 and u_2, for each cluster are set equal to the average of the pixels within each cluster..”).
Regarding Claim 11, the combination teaches wherein the group indication data for a group comprises indications of the upper and lower bounds of the range of data values which are to be classified into the group (See Seeman p. 87, lines 6-9 pixels assigned in to cluster based on pixel value and threshold T, thus T indicates lower bou.nd i.e. values above T and upper bound i.e. values below T).
Regarding Claim 12, the combination teaches wherein said storing group indication data for at least one group comprises storing at least one of: 
(i) an indication of the spread of the data values which are classified as being part of that group, (See Seeman p.  91-93, Section 4.7  where the image noise variance is considered as the recited group indication, see also p. 132, Section 4.13, where variance is an indication of spread)(ii) an indicative position of the data values which are classified as being part of that group, and (iii) an indication of the number of members of the group (See Seeman p. 91-93, Section 4.7 Eq. 4.19 where image noise variance, number of pixels in each cluster are used to define the number of group in the model (one segment or two segments).
Regarding Claim 13, the combination teaches wherein a particular subset of data values represents a block of data values which includes and surrounds the corresponding particular data value (See Seemann Section 2.7 “..The union of the pixel being processed and its neighbouring pixels may be collectively referred to as a window, a mask, or the local region surrounding the pixel…” Section 3.3.2 “…divides an image into non-overlapping 4x4 blocks pixels..” Section 4.1, lines 6-7 “A multilevel thresholding technique will be used to segment the local region encompassing each pixel..”).  
Regarding Claim 14, the combination teaches wherein the stream of data values represents a two-dimensional array of data values, wherein each of the subsets of data values within the stream of data values represents a contiguous block of data values within the two-dimensional array (See Seemann Section 2.7 “..The union of the pixel being processed and its neighbouring pixels may be collectively referred to as a window, a mask, or the local region surrounding the pixel…” Section 3.3.2 “…divides an image into non-overlapping 4x4 blocks pixels..” Section 4.1, lines 6-7 “A multilevel thresholding technique will be used to segment the local region encompassing each pixel..”).
Regarding Claim 15, the combination teaches wherein the data processing system is an image processing system, wherein the data values are pixel values and 
wherein the data processing system is configured to receive lines of pixel values, and 
wherein the data processing system comprises a line store module configured to store lines of pixel values such that the subsets of pixel values can span over more than one line (See Seemann Section 2.7 “..The union of the pixel being processed and its neighbouring pixels may be collectively referred to as a window, a mask, or the local region surrounding the pixel…” Section 3.3.2 “…divides an image into non-overlapping 4x4 blocks pixels..” where 4x4 block encompasses multiple lines and thus system stores multiple lines of pixels Section 4.1, lines 6-7).  
Regarding Claim 18, Seemann discloses wherein the processing module is configured to, in each of the plurality of iterations:  
determine, for each of at least one group of the set of groups, a centroid representative of a position of the group (See Seemann Section 3.3.2 “two cluster centroids.. are set average value of the pixels in each cluster..” thus centroid determined);
and determine, for each of the at least one group of the set of groups, an average value of the data values within the group (See Seemann Section pg. 87 lines 9-10 “..The representative values, u_1 and u_2, for each cluster are set equal to the average of the pixels within each cluster..”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SEEMAN; "DIGITAL IMAGE PROCESSING USING LOCAL SEGMENTATION"; Monash University Australia; 1 April 2002 and Lee; Yongchun et al. US 6160913, as above, further in view of Tan et al. (U. S. Patent 6,625,318) 
Regarding Claim 2, the combination teaches wherein said one or more iterations comprises a plurality of iterations (See Seeman Section 4.6, p. 87-88 “..classify the pixels from the window into two segments…”, “iterative method for choosing a binary threshold”, where groups are defined by threshold T iteratively).
The combination does not explicitly teach and wherein said group indication data for at least one group defined for a previous, different, subset of data values is stored in a previous iteration (See Tan fig. 1; processing the particular pixel value and storing the results; col. 34-64; col. 9, ln. 21-44; storing image data; intermediate data and resultant data in RAM and/or disk storage; fig. 3; group indication data; three groups; Stuck High, Stuck Low, Abnormal Response; col. 4, ln. 49 through col. 5, ln. 23; ranges are shown in ln. 1-5 at the top of Column 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Tan, in order for detecting defective pixels in an image sensor (Tan Col. 1 lines 5-10).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SEEMAN; "DIGITAL IMAGE PROCESSING USING LOCAL SEGMENTATION"; Monash University Australia; 1 April 2002 and Lee; Yongchun et al. US 6160913, as above, further in view of Agara et. al US 20180350049.
Regarding Claim 9, the combination does not explicitly disclose wherein the extent of the range of data values around the indicative value is defined by a calibration process. 
Agara teaches wherein the extent of the range of data values around the indicative value is defined by a calibration process (See Agara  [0041] the threshold value can be dynamically determined..the system can group pixel values into a range of pixel values (i.e., a bin) and determine the number of pixels in that range. Based on the histogram of pixel values, the system can select a threshold value.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include wherein the extent of the range of data values around the indicative value is defined by a calibration process, as taught by Agara, in order to calibrate imaging systems (Agara [0001]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SEEMAN; "DIGITAL IMAGE PROCESSING USING LOCAL SEGMENTATION"; Monash University Australia; 1 April 2002 and Lee; Yongchun et al. US 6160913, as above, further in view of Applicant Admitted Prior Art AAPA (US 20190130209 A1).
Regarding Claim 16, the combination teaches wherein the lines of pixel values are rows of pixel values, wherein the data processing system is configured to receive the stream of pixel values, and wherein the subsets of pixel values represent blocks of pixel values within the two dimensional array which are wider than they are tall (See Seemann Section 2.7 “..The union of the pixel being processed and its neighbouring pixels may be collectively referred to as a window, a mask, or the local region surrounding the pixel…” Section 3.3.2 “…divides an image into non-overlapping 4x4 blocks pixels..” Section 4.1, lines 6-7 “A multilevel thresholding technique will be used to segment the local region encompassing each pixel..” where size of region is arbitrary and may be rectangular as a matter of routine skill in the art).
The combination does not explicitly disclose receive the stream of pixel values according to a raster scan order. However, AAPA teaches receive the stream of pixel values according to a raster scan order (SEE AAPA Fig. 1a, [0004] “..Since, in a camera pipeline the pixel values are received row-by-row (e.g. in raster scan order),…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include receive the stream of pixel values according to a raster scan order, as taught by AAPA, in order to process image pixel data in a window or local region (Seeman Section 2.7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SEEMAN; "DIGITAL IMAGE PROCESSING USING LOCAL SEGMENTATION"; Monash University Australia; 1 April 2002 and Lee; Yongchun et al. US 6160913, as above, further in view of Lansel; Steven P. et al. US 20120307116 A1.
Regarding Claim 17, the combination teaches wherein said group indication data is retrieved from, the store for up to m groups (See Seeman p. 91-93, Section 4.7 Eq. 4.19 where image noise variance, number of pixels in each cluster are used to define the number of group in the model (one segment or two segments); See also Section 4.6 p. 87-89 Listing 4.1 “iterative method for choosing a binary threshold”, where groups are defined by threshold T, where T based on retrieved group indication data (previous T)).
The combination does not explicitly disclose, as further recited in claim 17, wherein the defined set of groups into which data values within the particular subset can be grouped comprises up to n groups, where n > m, and wherein the processing module is configured to, in each of the plurality of iterations: after the classification of the data values of the particular subset into the groups, and prior to said processing the particular data value, selectively discard one or more of the groups based on the number of data values which are classified into each of the groups, such that up to m groups are maintained.
Lansel (See Figs. 7-10 and [0070]-[0071], [0102]-[0107], an input image is divided into a set of clusters (subset) based on localization, and each cluster is further classified into a set of patches (groups), [0102]-[0107] classification in to 2 groups, thus m is 2 groups) teaches wherein the defined set of groups into which data values within the particular subset can be grouped comprises up to n groups, where n > m (See Lansel: the number of clusters  is higher thus n > 2), and 
wherein the processing module is configured to, in each of the plurality of iterations: after the classification of the data values of the particular subset into the groups, and prior to said processing the particular data value, selectively discard one or more of the groups based on the number of data values which are classified into each of the groups, such that up to m groups are maintained (See Lansel clusters are classified in to 2 groups (patches) thus m = 2 groups maintained).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Lansel, in order to improve estimation (Lansel [0102]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over SEEMAN; "DIGITAL IMAGE PROCESSING USING LOCAL SEGMENTATION"; Monash University Australia; 1 April 2002 and Lee; Yongchun et al. US 6160913, and Lansel; Steven P. et al. US 20120307116 A1, further in view of Nomura, Shoichi US 20040208395.
Regarding Claim 18, the combination teaches wherein the data processing system is an image processing system,  wherein the data values are pixel values (See Seemann Section 2.7 “..The union of the pixel being processed and its neighbouring pixels may be collectively referred to as a window, a mask, or the local region surrounding the pixel…” Section 3.3.2 “…divides an image into non-overlapping 4x4 blocks pixels..” Section 4.1, lines 6-7 “A multilevel thresholding technique will be used to segment the local region encompassing each pixel..”).
The combination does not explicitly disclose wherein the defined set of groups into which data values within the particular subset can be grouped comprises: the groups for which group indication data is retrieved from the store, and groups defined by gaps around the groups for which group indication data is retrieved from the store.
Nomura (See Figs. 7, [0172]-[0174]) teaches wherein the defined set of groups into which data values within the particular subset can be grouped comprises: the groups for which group indication data is retrieved from the store, and groups defined by gaps around the groups for which group indication data is retrieved from the store (See Nomura: determination of pixel in flaw areas and the pixels surrounding the area classified as sound pixels equivalent of gaps around the groups). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include wherein the defined set of groups into which data values within the particular subset can be grouped comprises: the groups for which group indication data is retrieved from the store, and groups defined by gaps around the groups for which group indication data is retrieved from the store, as taught by Nomura, in order to correct defective pixels (Nomura [0022]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US11144794B2. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is essentially the same scope and limitations as independent claims 1, 19 and 20 of the instant application with obvious wording variation, as demonstrated in Table above of comparing claim 1 of issued patent US11144794B2 for application 16174454 with claim 1 of instant application.
Dependent claims 2-18 are rejected for being non-obvious over claims 1-20 of issued patent.   Examiner takes official notice in lieu of providing a table comparing the dependent claims for the sake of brevity in this office action.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of U.S. Patent No. US11361398B2. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is essentially the same scope and limitations as independent claims 1, 19 and 20 of the instant application with obvious wording variation, as demonstrated in Table above of comparing claim 1 of issued patent US11361398B2 for application 16174793 with claim 1 of instant application.   Where group indication data and data values as claimed in the current application are equivalent of the particular spatial subset of pixel values as claimed in previous patent, as explicitly recited in claim 15 of the instant application.
Dependent claims 2-18 are rejected for being non-obvious over claims 1-21 of issued patent.   Examiner takes official notice in lieu of providing a table comparing the dependent claims for the sake of brevity in this office action.

Current Application 17411820
16174454 issued patent US11144794B2

16/174,793 issued patent US11361398B2

1. A data processing system configured to process a stream of data values, the data processing system comprising:
	5a store configured to store group indication data which indicates one or more groups into which data values can be grouped;
	and a processing module configured to process, in each of one or more iterations, a particular data value of the stream by operating on a particular subset of data values of the stream, by, in each of the one or more iterations:
	10retrieving, from the store, group indication data for at least one group defined for a previous, different, subset of data values, wherein the particular subset of data values comprises data values from the previous subset of data values;
	using the retrieved group indication data to define, for the particular 15subset of data values in the current iteration, a set of groups into which data values within the particular subset can be grouped;
	and processing the particular data value using one or more of the data values of the particular subset in dependence on a classification of the data values of the particular subset into the groups of the set of groups.
1. A data processing system configured to process a stream of data values, the data processing system comprising:
	a store configured to store group indication data which indicates one or more groups into which data values can be grouped;
	and a processing module configured to process, in each of a plurality of iterations, a respective particular data value of the stream by operating on a respective particular subset of data values of the stream, by, in each of the plurality of iterations:
	retrieving, from the store, group indication data for at least one group defined for a previous, different subset of data values stored in a previous iteration, wherein the particular subset of data values comprises data values from the previous subset of data values;
	using the retrieved group indication data to define, for the particular subset of data values in the current iteration, a set of groups into which data values within the particular subset can be grouped;
	classifying each of the data values within the particular subset into one of the groups of the set of groups;
	processing the particular data value using one or more of the data values of the particular subset in dependence on the classification of the data values of the particular subset into the groups;
	and storing, in the store, group indication data for at least one group of the set of groups defined for the particular subset of data values in the current iteration, for use in a subsequent iteration;
	wherein the processing module is configured to output the processed data values.
1. An image processing system configured to process pixel values, the image processing system comprising a processing module configured to:
	receive a plurality of pixel values;
	and for each of a plurality of particular pixel values:
	implement processing of the particular pixel value by operating on a particular spatial subset of the received pixel values, the particular spatial subset of pixel values representing a contiguous block of pixel values which includes and surrounds the corresponding particular pixel value, by:
	defining, for the particular spatial subset, a set of one or more groups into which pixel values within the particular spatial subset can be grouped;
	classifying each of the pixel values within only the particular spatial subset into one of the groups of the set of one or more groups based on the value of that pixel value;
	processing the particular pixel value using one or more of the pixel values of the particular spatial subset in dependence on the classification of the pixel values of the particular spatial subset into the one or more groups;
	and outputting the processed particular pixel value;
	wherein each of the plurality of particular pixel values is processed by operating on a different particular spatial subset of pixel values.


As shown in table above, both the previously issued patents are also directed to data processing system for processing a stream of data values.  Thus, one of ordinary skill in the art would recognize that they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647